UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7441



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


CURTIS A. BEASLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:02-cr-01358-HMH)


Submitted:   February 21, 2008           Decided:   February 26, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Curtis A. Beasley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Curtis A. Beasley appeals the district court’s order

denying his motion for a new trial based on newly discovered

evidence under Fed. R. Crim. P. 33.    We have reviewed the record

and conclude that Beasley’s motion was untimely filed. See Fed. R.

Crim. P. 33(b)(1).    Accordingly, we affirm the district court’s

order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -